Citation Nr: 0933263	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that, in pertinent part, granted service connection 
for posttraumatic stress disorder (PTSD) and assigned an 
initial 50 percent rating, effective from August 28, 2002; 
and, confirmed and continued a previously denied claim for 
entitlement to a TDIU.  The Veteran disagreed with the 
initial rating assigned for the PTSD and the denial of a 
TDIU.

In an October 2008 Board decision, the initial PTSD rating of 
50 percent was increased to 70 percent, effective from August 
28, 2002.  The issue of entitlement to a TDIU was remanded 
back to the RO, via the appeals management center (AMC), for 
additional development of the record.  

Before the case was returned to the Board for appellate 
disposition, the AMC issued a rating decision in October 2008 
that effectuated the Board's October 2008 decision 
establishing entitlement to an initial 70 percent rating for 
the service-connected PTSD.  

VA examinations were conducted in December 2008, and the AMC 
subsequently issued a supplemental statement of the case in 
July 2009 confirming and continuing the denial of entitlement 
to a TDIU.  


FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD (rated 
70 percent); chronic sciatic nerve neuralgia (rated 20 
percent); residuals gunshot wound left muscle group XIV 
atrophy (rated 10 percent); residuals gunshot wound left calf 
with left tibial, sural and peroneal nerve involvement with 
atrophy (rated 10 percent); hearing loss left ear (rated 10 
percent); deep thigh scar of the left leg as a residual of 
the service-connected gunshot wound (rated 10 percent); 
posterior left upper thigh scar as a residual of the service-
connected gunshot wound (rated 10 percent); and, residuals of 
a fracture and laceration of the right thumb, postoperative 
scar lumbar sympathectomy, tinnitus, and scar of the left 
calf (all rated as noncompensable).  The combined rating of 
all service-connected disabilities is 90 percent.

2.  The Veteran is not employed and the Social Security 
Administration has determined that the Veteran is 
unemployable due to PTSD and Meniere's disease.  

3.  The medical evidence of record demonstrates that the 
Veteran is as likely as not unemployable due to his service-
connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of entitlement to a TDIU, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance.

II.  TDIU

The Veteran seeks a TDIU.  Service connection is currently in 
effect for PTSD (rated 70 percent); chronic sciatic nerve 
neuralgia (rated 20 percent); residuals gunshot wound left 
muscle group XIV atrophy (rated 10 percent); residuals 
gunshot wound left calf with left tibial, sural and peroneal 
nerve involvement with atrophy (rated 10 percent); hearing 
loss left ear (rated 10 percent); deep thigh scar of the left 
leg as a residual of the service-connected gunshot wound 
(rated 10 percent); posterior left upper thigh scar as a 
residual of the service-connected gunshot wound (rated 10 
percent).  Service connection is also in effect for residuals 
of a fracture and laceration of the right thumb, 
postoperative scar lumbar sympathectomy, tinnitus, and scar 
of the left calf, all rated as noncompensable.  The combined 
rating of all service-connected disabilities is 90 percent.

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran meets the schedular requirements for a TDIU, with 
a single rating of 70 percent for PTSD.  

Once the schedular requirements under 38 C.F.R. § 4.16 are 
met, a determination must be made as to whether the Veteran 
is unemployable due to the service-connected disabilities.  

The record reflects that the Veteran receives disability 
benefits from the Social Security Administration (SSA).  As 
noted in the October 2008 Board remand, the Social Security 
Administration has already established that the Veteran is 
unemployable due to his non-service-connected Meniere's 
disease, as well as PTSD; however, there was no determination 
made as to whether the Veteran is unemployable solely due to 
his service-connected disabilities, particularly considering 
that he has multiple service-connected disabilities with a 
combined rating of over 70 percent.  

As such, the Veteran was examined in December 2008 with the 
intent to obtain an opinion regarding the effect of his 
service-connected disabilities on employability.  At the 
December 2008 VA examination for muscles, the examiner 
essentially concluded that although the Veteran had been 
unemployed since 2002 at which time he worked as a director 
of a school working to care for mentally handicapped 
individuals, he was not unemployable as a result of his 
gunshot wound residuals, including the neuralgia (nerve 
involvement of the sciatic, left tibial, sural and peroneal 
nerves), muscle atrophy, scars, and back pain.  

At a December 2008 psychiatric examination, the examiner 
specifically noted that the Veteran was being examined to 
assess the severity of his PTSD and to determine if it 
precluded substantial gainful employment.  The examiner never 
actually answered that question directly.  Rather, the 
examiner described the severity of the Veteran's psychiatric 
state, and indicated that the Veteran's PTSD symptoms caused 
impairment in social and occupational function, judgment and 
mood to the extent that he experienced suicidal ideation, 
feelings of panic and depression to where he was unable to 
function appropriately, had impulse control problems, was 
unable to adjust to new or stressful circumstances, and was 
unable to have meaningful relationships, even with his wife 
and children.  The examiner also listed the Veteran's GAF 
score as 35, indicative of severe symptoms.  

Although the examiner noted that the Veteran did not 
demonstrate any overt disabilities which required assistance 
with financial affairs, it appeared quite evident from the 
examination findings, that the Veteran was unable to obtain 
or maintain substantially gainful employment due to his PTSD.  
For example, the Veteran reported near constant suicidal 
ideation, and periods of paranoia which led him to stay on 
his roof with weapons and gear in preparation for an 
anticipated home invasion.  The Veteran engaged in 
obsessional rituals and became quite upset if the balance of 
such ritualistic behavior was disturbed.  Additionally, he 
avoided being around others, avoided physical contact, and 
did not answer the door or telephone.  He became irritated in 
crowds.  According to the examiner, the Veteran was able to 
perform activities of daily living, but was only able to go 
out in public sporadically.  

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score ranging from 31 to 40 reflects 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school); a GAF score between 41 
and 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); and a GAF between 61 and 
70 is indicative of mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships. 

In light of the foregoing examination report, and 
particularly the GAF of 35, which is indicative of an 
inability to work, and in resolving all doubt in the 
Veteran's favor, the Board agrees with the Social Security 
Administration's finding that the Veteran is unemployable due 
to, at least in part, his service-connected PTSD.  Moreover, 
according to the December 2008 examination reports, it 
appears that the Veteran is unemployable as a result of the 
PTSD independently from the non-service-connected Meniere's 
disease.  

The findings of the December 2008 VA examination are 
consistent with previous VA examinations of record, which 
also show tend to show that the Veteran is unable to work due 
to his PTSD, including, but not limited to an April 2007 VA 
examination report.  There is no evidence to contradict these 
examination reports.  

Resolving all doubt in the Veteran's favor, a TDIU is 
warranted.  





ORDER

TDIU is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


